867 F.2d 608Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Rodney CLARK, Plaintiff-Appellant,v.PARAMEDIC ON DUTY JANUARY 22, 23, 1988;  Paramedic on DutyFebruary 6, 23, 1988;  Deputy Griggs;  DeputySmith;  Deputy Jessie;  Sgt. Wright;Deputy Almond, Defendants-Appellees.

No. 88-6795.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 30, 1988.Decided:  Jan. 11, 1989.
Rodney Clark, appellant pro se.
David Charles Bowen (Willcox & Savage, PC), for appellees.
Before JAMES DICKSON PHILLIPS and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Rodney Clark appeals from the magistrate's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the magistrate's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate.  Clark v. Paramedic, C/A No. 88-320-R (E.D.Va. Aug. 11, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.